Title: To Alexander Hamilton from Timothy Pickering, 18 June 1799
From: Pickering, Timothy
To: Hamilton, Alexander


Dear Sir,
Department of StatePhilada June 18th 1799

Mr. Rozier presented yesterday, your letter of the 13th; and, agreeably to my appointment, he called this morning and exhibited his cypher, and comparing with it his cyphered letters to Mr. Talleyrand which were taken in the Astrea and transmitted to me from Gibralter, I found in every passage examined, an exact correspondence with those letters written in words, copies whereof he gave me to read. Their contents justify his assurances to you, that they exhibited nothing which could be construed into a design to injure the United States. The opinions he expressed of the state of parties and of the then recent elections to Congress, are such as might be expected from a French agent to his government, willing to please it with a representation of American affairs in relation to France as favourable to the latter as the information to be derived from French partisans, in news-papers, letters and conversations, would warrant; but the whole without any symptoms of acrimony or ill-will. I took the occasion to remark, That the French Government was encouraged to persevere in its hostile and pernicious designs against the United States by representations importing that they had numerous friends in this country, and perhaps a majority in the ensuing Congress, or if not, that the federal majority would be feeble, and consequently little efficient: adding that he could obtain from you more correct information.
I am with great respect &c
Timothy Pickering.
